Exhibit 10.04

 

THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN OR IN THE COMMON STOCK AND WARRANT PURCHASE AGREEMENT
DATED AS OF SEPTEMBER 29, 2005, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID
ACT, OR AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO THE COMPANY IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.

 

Right to Purchase

157,646 Shares of

Common Stock,

par value $0.001

per share

 

STOCK PURCHASE WARRANT

 

THIS CERTIFIES THAT, for value received, RHP Master Fund, Ltd. (the “Holder”) or
its registered assigns, is entitled to purchase from Kana Software, Inc., a
Delaware corporation (the “Company”), at any time or from time to time during
the period specified in Paragraph 2 hereof, 157,646 fully paid and nonassessable
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”) at an exercise price of $2.284 per share (the “Exercise Price”). The
term “Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder. The Warrant Shares and the Exercise Price are subject to
adjustment as provided in Paragraph 4 hereof. The term Warrants means this
Warrant issued to the Holder pursuant to that certain Common Stock and Warrant
Purchase Agreement, dated September 29, 2005, by and among the Company and the
Buyers listed on the execution page thereof (the “Purchase Agreement”).

 

This Warrant is subject to the following terms, provisions, and conditions:

 

1. Manner of Exercise; Issuance of Certificates; Payment for Shares. (a) Subject
to the provisions hereof, this Warrant may be exercised by the Holder, in whole
or in part, by the physical surrender of this Warrant, together with a completed
exercise agreement in the form attached hereto (the “Exercise Agreement”), to
the Company during normal business hours on any business day at the Company’s
principal executive offices (or such other office or agency of the Company as it
may designate by notice to the Holder), and upon (i) payment to the



--------------------------------------------------------------------------------

Company in cash, by certified or official bank check or by wire transfer for the
account of the Company of the Exercise Price for the Warrant Shares specified in
the Exercise Agreement or (ii) if the resale of the Warrant Shares by the holder
is not then registered pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “1933 Act”), delivery to the Company of
a written notice of an election to effect a “Cashless Exercise” (as defined in
Section 11(c) below) for the Warrant Shares specified in the Exercise Agreement.
The Warrant Shares so purchased shall be deemed to be issued to the Holder or
such holder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered, the
completed Exercise Agreement shall have been delivered, and payment shall have
been made for such shares (or an election to effect a Cashless Exercise has been
made) as set forth above. In the event of any exercise of the rights represented
by this Warrant in accordance with and subject to the terms and conditions
hereof, certificates for the Warrant Shares shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding two (2) Trading Days (as defined in the Purchase Agreement) after such
exercise (the “Warrant Share Delivery Date”) or, at the request of the Holder
(provided that a registration statement under the Securities Act providing for
the resale of the Warrant Shares is then in effect), issued and delivered to the
Depository Trust Company account on the Holder’s behalf via the Deposit
Withdrawal Agent Commission System within a reasonable time, not exceeding two
(2) Trading Days after such exercise, and the Holder hereof shall be deemed for
all purposes to be the holder of the shares of Warrant Stock so purchased as of
the date of such exercise. The certificates so delivered shall be in such
denominations as may be requested by the Holder and shall be registered in the
name of such holder or such other name as shall be designated by such holder. If
this Warrant shall have been exercised only in part, then, unless this Warrant
has expired, the Company shall, at its expense, at the time of delivery of such
certificates, deliver to the holder a new Warrant representing the number of
shares with respect to which this Warrant shall not then have been exercised.

 

(b) In addition to any other rights available to the Holder, if the Company
fails to deliver to the Holder a certificate or certificates representing the
Warrant Shares pursuant to an exercise by the Warrant Share Delivery Date in
Paragraph 1(b), and if after such second Trading Day and prior to the receipt of
such Warrant Shares, the Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of the Warrant Shares which the Holder anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (1) pay in cash to the Holder the
amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise at issue
times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Warrant and equivalent number of Warrant Shares for which
such exercise was not honored or deliver to the Holder the number of shares of
Common Stock that would have been issued had the Company timely complied with
its exercise and delivery obligations hereunder. For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable

 

2



--------------------------------------------------------------------------------

confirmations and other evidence reasonably requested by the Company. Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing Warrant Shares upon exercise
of the Warrant as required pursuant to the terms hereof.

 

(c) Notwithstanding anything in this Warrant to the contrary, in no event shall
the Holder of this Warrant be entitled to exercise a number of Warrants (or
portions thereof) in excess of the number of Warrants (or portions thereof) upon
exercise of which the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which, but for this proviso, may be deemed beneficially owned through the
ownership of the unexercised Warrants and the unexercised or unconverted portion
of any other securities of the Company subject to a limitation on conversion or
exercise analogous to the limitation contained herein) and (ii) the number of
shares of Common Stock issuable upon exercise of the Warrants (or portions
thereof) with respect to which the determination described herein is being made,
would result in beneficial ownership by the Holder and its affiliates of more
than 4.9% of the outstanding shares of Common Stock. For purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulations 13D-G thereunder, except as otherwise provided in this
paragraph (b). Notwithstanding anything in this Warrant to the contrary, the
restrictions on exercise of this Warrant set forth in this paragraph shall not
be amended without (i) the written consent of the Holder and the Company and
(ii) the approval of the holders of a majority of the Common Stock present, or
represented by proxy, and voting at any meeting called to vote on the amendment
of such restriction.

 

2. Period of Exercise. This Warrant is exercisable at any time or from time to
time on or after March 28, 2006 (six months following the Closing Date) and
before 5:00 p.m., New York City time on the fifth (5th) anniversary of the date
of issuance of the Warrant (the “Issue Date”) pursuant to the Purchase Agreement
(the “Exercise Period”), after which the portion of this Warrant not exercised
prior thereto shall be and become void.

 

3. Certain Agreements of the Company. The Company hereby covenants and agrees as
follows:

 

(a) Shares to be Fully Paid. All Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be validly issued, fully paid, and
nonassessable and free from all taxes, liens, and charges with respect to the
issue thereof.

 

(b) Reservation of Shares. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
exercise of this Warrant.

 

(c) Listing. The Company shall promptly secure the listing of the shares of
Common Stock issuable upon exercise of the Warrant upon each national securities
exchange or automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance upon exercise of
this Warrant) and shall maintain, so long as any

 

3



--------------------------------------------------------------------------------

other shares of Common Stock shall be so listed, such listing of all shares of
Common Stock from time to time issuable upon the exercise of this Warrant; and
the Company shall so list on each national securities exchange or automated
quotation system, as the case may be, and shall maintain such listing of, any
other shares of capital stock of the Company issuable upon the exercise of this
Warrant if and so long as any shares of the same class shall be listed on such
national securities exchange or automated quotation system.

 

(d) Certain Actions Prohibited. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the generality of the foregoing, the Company
(i) will not increase the par value of any shares of Common Stock receivable
upon the exercise of this Warrant above the Exercise Price then in effect, and
(ii) will take all such actions as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

(e) Successors and Assigns. This Warrant and the rights and obligations
evidenced hereby will be binding upon any entity succeeding to the Company by
merger, consolidation, or acquisition of all or substantially all the Company’s
assets (the “Company’s Successor”) and, subject to applicable securities laws,
the permitted assigns of the Holder. Nothing in this Warrant shall be construed
to give any Person other than the Company, the Company’s Successor, the Holder
and the permitted assigns of the Holder any legal or equitable right, remedy or
cause of action under this Warrant.

 

4. Antidilution Provisions. During the Exercise Period, the Exercise Price and
the number of Warrant Shares shall be subject to adjustment from time to time as
provided in this Paragraph 4.

 

In the event that any adjustment of the Exercise Price as required herein
results in a fraction of a cent, such Exercise Price shall be rounded up to the
nearest cent.

 

(a) Adjustment of Exercise Price and Number of Shares upon Issuance of Common
Stock. Except as otherwise provided in Paragraphs 4(c) and 4(e) hereof, if and
whenever on or after the Issue Date of this Warrant, the Company issues or
sells, or in accordance with Paragraph 4(b) hereof is deemed to have issued or
sold, any shares of Common Stock for no consideration or for a consideration per
share (before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) less than the greater of
(1) 80% of the Market Price (as hereinafter defined) (a “Market Price
Adjustment”) and (2) the then effective Exercise Price (an “Exercise Price
Adjustment”) on the date of issuance (or deemed issuance) of such Common Stock
(a “Dilutive Issuance”), then immediately upon the Dilutive Issuance, the
Exercise Price will be reduced to a price determined by multiplying the Exercise
Price in effect immediately prior to the Dilutive Issuance by a fraction,
(i) the numerator of which is an amount equal to the sum of (x) the number of
shares of

 

4



--------------------------------------------------------------------------------

Common Stock actually outstanding immediately prior to the Dilutive Issuance,
plus (y) the quotient of the aggregate consideration, calculated as set forth in
Paragraph 4(b) hereof, received by the Company upon such Dilutive Issuance
divided by the greater of (1) in the case of a Market Price Adjustment, 80% of
the Market Price and (2) in the case of an Exercise Price Adjustment, the
Exercise Price in effect immediately prior to the Dilutive Issuance, and
(ii) the denominator of which is the total number of shares of Common Stock
Deemed Outstanding (as defined below) immediately after the Dilutive Issuance;
provided that the Exercise Price will in no event be reduced below the Purchase
Price (as defined in the Purchase Agreement).

 

Unless the Company either (a) is permitted by the applicable rules and
regulations of the principal securities market on which the Common Stock is
listed or traded to issue shares of Common Stock upon exercise or otherwise
pursuant to the Warrants in excess of the Maximum Share Amount (as defined
below) or (b) has obtained stockholder approval of the issuance of the Common
Stock upon exercise or otherwise pursuant to the Warrants in excess of the
Maximum Share Amount in accordance with applicable law and the rules and
regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Company or any of its
securities (the “Stockholder Approval”), in no event shall the total number of
shares of Common Stock issued the Holder upon exercise or otherwise pursuant to
the Warrants (including any shares of capital stock or rights to acquire shares
of capital stock issued by the Company which are aggregated or integrated
(including (i) the Purchased Shares (as defined in the Purchase Agreement),
(ii) the shares of Common Stock issued to the Holder pursuant to the Common
Stock and Warrant Purchase Agreement, dated June 25, 2005, by and among the
Company, the Holder and the other purchasers named therein (the “Initial
Purchase Agreement”) and (iii) the number of shares of Common Stock issuable
upon exercise of or otherwise pursuant to warrants to purchase Common Stock
issued pursuant to the Initial Purchase Agreement) issued to the Holder pursuant
to the Purchase Agreement) with the Common Stock issued or issuable upon
exercise or otherwise pursuant to the Warrants for purposes of any such rule or
regulation) exceed the maximum number of shares of Common Stock that the Company
can so issue pursuant to any rule of the principal securities market on which
the Common Stock trades (the “Maximum Share Amount”) which shall be equal to
5,848,101 (19.99% of the total shares of Common Stock outstanding on June 30,
2005, excluding shares issuable pursuant to the Initial Purchase Agreement),
subject to equitable adjustments from time to time for stock splits, stock
dividends, combinations, capital reorganizations and similar events relating to
the Common Stock occurring after the Issue Date. In the event that the sum of
(x) the aggregate number of shares of Common Stock actually issued upon exercise
or otherwise pursuant to the Warrants and any shares of capital stock or rights
to acquire shares of capital stock issued by the Company which are aggregated or
integrated with the Common Stock issued or issuable upon exercise or otherwise
pursuant to the Warrants for purposes of any such rule or regulations (including
the Purchased Shares (as defined in the Purchase Agreement) issued to the Holder
pursuant to the Purchase Agreement) plus (y) the aggregate number of shares of
Common Stock that remain issuable upon exercise or otherwise pursuant to the
Warrants at the then effective Exercise Price and any shares of capital stock or
rights to acquire shares of capital stock issued by the Company which are
aggregated or integrated with the Common Stock issued or issuable upon exercise
or otherwise pursuant to the Warrants for purposes of any such rule or
regulations, represents at least one hundred percent (100%) of the Maximum Share
Amount (the “Triggering Event”), the Company will use its reasonable best
efforts to seek and obtain Stockholder Approval (or obtain such other relief as
will allow conversions hereunder in excess of the Maximum Share Amount) as soon
as practicable following the Triggering Event.

 

5



--------------------------------------------------------------------------------

(b) Effect on Exercise Price of Certain Events. For purposes of determining the
adjusted Exercise Price under Paragraph 4(a) hereof, the following will be
applicable:

 

(i) Issuance of Rights or Options. If the Company in any manner issues or grants
any warrants, rights or options, whether or not immediately exercisable, to
subscribe for or to purchase Common Stock or other securities convertible into
or exchangeable for Common Stock (“Convertible Securities”) (such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than the greater of
(1) the Market Price and (2) the Exercise Price on the date of issuance or grant
of such Options, then the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options will, as of the date of the
issuance or grant of such Options, be deemed to be outstanding and to have been
issued and sold by the Company for such price per share for purposes of this
Section 4. For purposes of the preceding sentence, the “price per share for
which Common Stock is issuable upon the exercise of such Options” is determined
by dividing (i) the total amount, if any, received or receivable by the Company
as consideration for the issuance or granting of all such Options, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Exercise
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, whether or not immediately convertible (other
than where the same are issuable upon the exercise of Options) and the price per
share for which Common Stock is issuable upon such conversion or exchange is
less than the greater of (1) the Market Price and (2) the Exercise Price on the
date of issuance of such Convertible Securities, then the maximum total number
of shares of Common Stock issuable upon the conversion or exchange of all such
Convertible Securities will, as of the date of the issuance of such Convertible
Securities, be deemed to be outstanding and to have been issued and sold by the
Company for such price per share. For the purposes of the preceding sentence,
the “price per share for which Common Stock is issuable upon such conversion or
exchange” is determined by dividing (i) the total amount, if any, received or
receivable by the Company as consideration for the issuance or sale of all such
Convertible Securities, plus the minimum aggregate amount of additional
consideration, if any, payable to the Company upon the conversion or exchange
thereof at

 

6



--------------------------------------------------------------------------------

the time such Convertible Securities first become convertible or exchangeable,
by (ii) the maximum total number of shares of Common Stock issuable upon the
conversion or exchange of all such Convertible Securities. No further adjustment
to the Exercise Price will be made upon the actual issuance of such Common Stock
upon conversion or exchange of such Convertible Securities.

 

(iii) Change in Option Price or Conversion Rate. If there is a change at any
time in (i) the amount of additional consideration payable to the Company upon
the exercise of any Options; (ii) the amount of additional consideration, if
any, payable to the Company upon the conversion or exchange of any Convertible
Securities; or (iii) the rate at which any Convertible Securities are
convertible into or exchangeable for Common Stock (other than under or by reason
of provisions designed to protect against dilution), the Exercise Price in
effect at the time of such change will be readjusted to the Exercise Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed additional consideration
or changed conversion rate, as the case may be, at the time initially granted,
issued or sold.

 

(iv) Treatment of Expired Options and Unexercised Convertible Securities. If, in
any case, the total number of shares of Common Stock issuable upon exercise of
any Option or upon conversion or exchange of any Convertible Securities is not,
in fact, issued and the rights to exercise such Option or to convert or exchange
such Convertible Securities shall have expired or terminated, the Exercise Price
then in effect will be readjusted to the Exercise Price which would have been in
effect at the time of such expiration or termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination (other than in respect of the actual number of shares
of Common Stock issued upon exercise or conversion thereof), never been issued.

 

(v) Calculation of Consideration Received. All calculations under this
Paragraph 4 shall be made to the nearest cent or nearest 1/100th of a share, as
applicable. If any Common Stock, Options or Convertible Securities are issued,
granted or sold for cash, the consideration received therefor for purposes of
this Warrant will be the amount received by the Company therefor, before
deduction of reasonable commissions, underwriting discounts or allowances or
other reasonable expenses paid or incurred by the Company in connection with
such issuance, grant or sale. In case any Common Stock, Options or Convertible
Securities are issued or sold for a consideration part or all of which shall be
other than cash, the amount of the consideration other than cash received by the
Company will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Market Price thereof as of the date of
receipt. In case any Common Stock, Options or Convertible Securities are issued
in connection with any acquisition, merger or consolidation in which the Company
is the surviving corporation, the amount of consideration therefor will be
deemed to be the fair value of such portion of the net assets and business of
the non-surviving corporation as is attributable to such Common Stock, Options
or Convertible Securities, as the case may be. The fair value of any
consideration other than cash or securities will be determined in good faith by
the Board of Directors of the Company.

 

7



--------------------------------------------------------------------------------

(vi) Exceptions to Adjustment of Exercise Price. No adjustment to the Exercise
Price will be made (i) upon the exercise of any warrants, options or convertible
securities granted, issued and outstanding prior to and on the date of issuance
of this Warrant; (ii) upon the grant or exercise of any stock or options which
may hereafter be granted or exercised under any employee benefit plan or equity
incentive plan of the Company now existing or to be implemented in the future,
so long as the issuance of such stock or options is approved by a majority of
the independent members of the Board of Directors of the Company or a majority
of the members of a committee of independent directors established for such
purpose; (iii) upon the issuance or deemed issuance of securities for less than
the Market Price in connection with a strategic relationship, joint venture or
strategic investment in the Company (so long as (i) the main purpose of which is
not to raise equity capital and (ii) the Company’s board of directors approves
such issuance solely for strategic purposes) (provided that during the Exercise
Period only an aggregate of 1,000,000 or less shares of Common Stock (subject to
appropriate arithmetic adjustment in the event of any stock splits, stock
dividends, combinations of shares, recapitalizations or other such events
relating to the Common Stock occurring subsequent to the date hereof) (or
securities convertible or exercisable into 1,000,000 or less shares of Common
Stock (subject to appropriate arithmetic adjustment in the event of any stock
splits, stock dividends, combinations of shares, recapitalizations or other such
events relating to the Common Stock occurring subsequent to the date hereof))
may be issued pursuant to this clause (iii) without effecting an adjustment to
the Exercise Price pursuant to Section 4(a)), (iv) upon the exercise of the
Warrants; (v) so long as the shareholders of the Company prior to the
transaction have 50% or more of the voting power after consummation of such
transaction, upon the issuance of any stock pursuant to an acquisition of
another corporation or entity by the Company by consolidation, merger, purchase
of all or substantially all of the assets, or other reorganization in which the
Company acquires, in a single transaction or series of related transactions, all
or substantially all of the assets of such other corporation or entity or fifty
percent (50%) or more of the voting power of such other corporation or entity;
or (vi) upon the exercise of the other stock purchase warrants issued pursuant
to the Purchase Agreement or (vii) upon any investment by the Holder (or
affiliates thereof) in Common Stock or warrants of the Company.

 

(c) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Exercise Price in effect immediately
prior to such subdivision will be proportionately reduced. If the Company at any
time combines (by reverse stock split, recapitalization, reorganization,
reclassification or otherwise) the shares of Common Stock acquirable hereunder
into a smaller number of shares, then, after the date of record for effecting
such combination, the Exercise Price in effect immediately prior to such
combination will be proportionately increased.

 

8



--------------------------------------------------------------------------------

(d) Adjustment in Number of Shares. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Paragraph 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying
(x) a number equal to the Exercise Price in effect immediately prior to such
adjustment by (y) the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 

(e) Consolidation, Merger or Sale. In case of any consolidation of the Company
with, or merger of the Company into any other corporation, or in case of any
sale or conveyance of all or substantially all of the assets of the Company
other than in connection with a plan of complete liquidation of the Company,
then as a condition of such consolidation, merger or sale or conveyance,
adequate provision will be made whereby the holder of this Warrant will have the
right (and such right will continue for the remainder of the Exercise Period) to
acquire and receive upon exercise of this Warrant in lieu of the shares of
Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Paragraph 4 hereof will thereafter be applicable as nearly as
may be in relation to any shares of stock or securities thereafter deliverable
upon the exercise of this Warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor or acquiring entity (if other than the Company) and, if
an entity different from the successor or acquiring entity, the entity whose
capital stock or assets the holders of the Common Stock of the Company are
entitled to receive as a result of such consolidation, merger or sale or
conveyance, assumes by written instrument the obligations under this Paragraph 4
and the obligations to deliver to the holder of this Warrant such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
holder may be entitled to acquire. In the event the Company effects any
consolidation, merger or sale or conveyance of substantially all of its assets
prior to the end of the Exercise Period, this Warrant will become, at the option
of the Holder, immediately exercisable.

 

(f) Distribution of Assets. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining stockholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such distribution.

 

(g) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the chief
financial officer of the Company.

 

9



--------------------------------------------------------------------------------

(h) Minimum Adjustment of Exercise Price. No adjustment of the Exercise Price
shall be made in an amount of less than 1% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 

(i) No Fractional Shares. No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant. If the exercise of this Warrant would result
in a fractional share of Common Stock, such fractional share shall be paid in
cash in an amount equal to such fraction multiplied by the closing price of one
Warrant Share as reported by the applicable principal trading market on the date
of exercise.

 

(j) Other Notices. In case at any time:

 

(i) the Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii) the Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) there shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or

 

(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, in each such case, the Company shall give to the holder of this Warrant
(a) notice of the date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (b) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable approximation thereof by the
Company) when the same shall take place. Such notice shall also specify the date
on which the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 20 days
prior to the record date or the date on which the Company’s books are closed in
respect thereto. Failure to give any such notice or any defect therein shall not
affect the validity of the proceedings referred to in clauses (i), (ii),
(iii) and (iv) above.

 

10



--------------------------------------------------------------------------------

(k) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Paragraph 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Paragraph
4(g) hereof, and the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price and the number of shares of Common Stock
acquirable upon exercise of this Warrant so that the rights of the Holder shall
be neither enhanced nor diminished by such event.

 

(l) Certain Definitions.

 

(i) “Common Stock Deemed Outstanding” shall mean the number of shares of Common
Stock actually outstanding (not including shares of Common Stock held in the
treasury of the Company), plus (x) in the case of a Dilutive Issuance pursuant
to Paragraph 4(b)(i) hereof, the maximum total number of shares of Common Stock
issuable upon the exercise of Options issued or granted in such Dilutive
Issuance, as of the date of such issuance or grant of such Options, if any, and
(y) in the case of a Dilutive Issuance pursuant to Paragraph 4(b)(ii) hereof,
the maximum total number of shares of Common Stock issuable upon conversion or
exchange of Convertible Securities issued or granted in such Dilutive Issuance,
as of the date of issuance of such Convertible Securities, if any.

 

(ii) “Market Price,” as of any date, means (i) the average of the last reported
sale prices for the shares of Common Stock on the Nasdaq National Market
(“Nasdaq”) for the five (5) trading days immediately preceding such date as
reported by Bloomberg Financial Markets or an equivalent reliable reporting
service mutually acceptable to and hereafter designated by the holder of this
Warrant and the Company (“Bloomberg”), or (ii) if Nasdaq is not the principal
trading market for the shares of Common Stock, the average of the last reported
sale prices on the principal trading market for the Common Stock during the same
period as reported by Bloomberg, or (iii) if market value cannot be calculated
as of such date on any of the foregoing bases, the Market Price shall be the
fair market value as reasonably determined in good faith by (a) the Board of
Directors of the Company or, at the option of a majority-in-interest of the
holders of the outstanding Warrants by (b) an independent investment bank of
nationally recognized standing in the valuation of businesses similar to the
business of the Company. The manner of determining the Market Price of the
Common Stock set forth in the foregoing definition shall apply with respect to
any other security in respect of which a determination as to market value must
be made hereunder.

 

(iii) “Common Stock,” for purposes of this Paragraph 4, includes the Common
Stock, par value $0.001 per share, and any additional class of stock of the
Company having no preference as to dividends or distributions on liquidation,
provided that the shares purchasable pursuant to this Warrant shall include only
shares of Common Stock, par value $0.001 per share, in respect of which this
Warrant is exercisable, or shares resulting from any subdivision or combination
of such Common Stock, or in the case of any reorganization, reclassification,
consolidation, merger, or sale of the character referred to in Paragraph 4(e)
hereof, the stock or other securities or property provided for in such
Paragraph.

 

11



--------------------------------------------------------------------------------

5. Issue Tax. The issuance of certificates for Warrant Shares upon the exercise
of this Warrant shall be made without charge to the holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided,
however, the Company shall not be required to pay any tax which may be payable
in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than the holder of this Warrant.

 

6. No Rights or Liabilities as a Shareholder. This Warrant shall not entitle the
Holder to any voting rights or other rights as a shareholder of the Company. No
provision of this Warrant, in the absence of affirmative action by the Holder to
purchase Warrant Shares, and no mere enumeration herein of the rights or
privileges of the Holder, shall give rise to any liability of such holder for
the Exercise Price or as a shareholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

7. Transfer, Exchange, and Replacement of Warrant.

 

(a) Restriction on Transfer. This Warrant and the rights granted to the Holder
are transferable, in whole or in part, upon surrender of this Warrant, together
with a properly executed assignment in the form attached hereto, and funds
sufficient to pay any transfer taxes payable upon the making of such transfer,
at the office or agency of the Company referred to in Paragraph 7(e) below,
provided, however, that any transfer or assignment shall be subject to all
applicable securities laws, the conditions set forth in Paragraph 7(f) hereof
and to the applicable provisions of the Purchase Agreement. Until due
presentment for registration of transfer on the books of the Company, the
Company may treat the registered Holder as the owner and Holder for all
purposes, and the Company shall not be affected by any notice to the contrary.
Notwithstanding anything to the contrary contained herein, the registration
rights described in Paragraph 8 are assignable only in accordance with the
provisions of that certain Registration Rights Agreement, dated as of September
29, 2005, by and among the Company and the other signatories thereto (the
“Registration Rights Agreement”).

 

(b) Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the office or agency of
the Company referred to in Paragraph 7(e) below and presentation of a written
notice specifying the names and denominations in which new Warrants are to be
issued, signed by the holder or its agent or attorney, for new Warrants of like
tenor representing in the aggregate the right to purchase the number of shares
of Common Stock which may be purchased hereunder, each of such new Warrants to
represent the right to purchase such number of shares as shall be designated by
the Holder at the time of such surrender.

 

(c) Replacement of Warrant. Upon request and receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft, or destruction, upon
delivery of an indemnity agreement reasonably satisfactory in form and amount to
the Company, the Company will execute and deliver, in lieu thereof, a new
Warrant of like tenor and dated as of such cancellation or, in the case of any
such mutilation, upon surrender and cancellation of this Warrant by Holder, the
Company, at its expense, will execute and deliver, in lieu thereof, a new
Warrant of like tenor and dated as of such cancellation.

 

12



--------------------------------------------------------------------------------

(d) Cancellation; Payment of Expenses. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in this
Paragraph 7, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Paragraph 7.

 

(e) Register. The Company shall maintain, at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
Holder), a register for this Warrant, in which the Company shall record the name
and address of the person in whose name this Warrant has been issued, as well as
the name and address of each transferee and each prior owner of this Warrant.

 

(f) Exercise or Transfer Without Registration. This Warrant shall only be
exercised, transferred, or exchanged in compliance with Section 2.6 of the
Purchase Agreement. The first holder of this Warrant, by taking and holding the
same, represents to the Company that such holder is acquiring this Warrant for
investment and not with a view to the distribution thereof.

 

8. Registration Rights. The Holder of this Warrant (and certain assignees
thereof) is entitled to the benefit of such registration rights in respect of
the Warrant Shares as are set forth in Section 2 of the Registration Rights
Agreement.

 

9. Notices. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the holder of this Warrant shall
be in writing, and shall be personally delivered, or shall be sent by certified
or registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to such holder at the address shown for such holder on the books of
the Company, or at such other address as shall have been furnished to the
Company by notice from such holder. All notices, requests, and other
communications required or permitted to be given or delivered hereunder to the
Company shall be in writing, and shall be personally delivered, or shall be sent
by certified or registered mail or by recognized overnight mail courier, postage
prepaid and addressed, to the office of the Company at 181 Constitution Drive,
Menlo Park, California 94025, Attention: Chief Financial Officer, or at such
other address as shall have been furnished to the holder of this Warrant by
notice from the Company. Any such notice, request, or other communication may be
sent by facsimile, but shall in such case be subsequently confirmed by a writing
personally delivered or sent by certified or registered mail or by recognized
overnight mail courier as provided above. All notices, requests, and other
communications shall be deemed to have been given either at the time of the
receipt thereof by the person entitled to receive such notice at the address of
such person for purposes of this Paragraph 9, or, if mailed by registered or
certified mail or with a recognized overnight mail courier upon deposit with the
United States Post Office or such overnight mail courier, if postage is prepaid
and the mailing is properly addressed, as the case may be.

 

10. Governing Law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THE STATE OF DELAWARE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS). BOTH

 

13



--------------------------------------------------------------------------------

PARTIES IRREVOCABLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
FEDERAL COURTS AND THE STATE COURTS LOCATED IN DELAWARE WITH RESPECT TO ANY SUIT
OR PROCEEDING BASED ON OR ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED
INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
AND IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY
BE DETERMINED IN SUCH COURTS. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING. BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE THAT A
FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY
OTHER LAWFUL MANNER.

 

11. Miscellaneous.

 

(a) Amendments. This Warrant and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder.

 

(b) Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof.

 

(c) Cashless Exercise. Notwithstanding anything to the contrary contained in
this Warrant, if the resale of the Warrant Shares by the holder is not then
registered pursuant to an effective registration statement under the 1933 Act,
this Warrant may be exercised by presentation and surrender of this Warrant to
the Company at its principal executive offices with a written notice of the
holder’s intention to effect a cashless exercise, including a calculation of the
number of shares of Common Stock to be issued upon such exercise in accordance
with the terms hereof (a “Cashless Exercise”). In the event of a Cashless
Exercise, the Holder shall be entitled to receive a certificate for the number
of Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

 

(A) = the Closing Price on the Trading Day immediately preceding the date of
such election;

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

14



--------------------------------------------------------------------------------

(d) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holder of this Warrant by vitiating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Warrant will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Warrant, that the
holder of this Warrant shall be entitled, in addition to all other available
remedies in law or in equity, to an injunction or injunctions to prevent or cure
any breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions of this Warrant, without the necessity of showing economic
loss and without any bond or other security being required.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer.

 

KANA SOFTWARE, INC.

By:

 

/S/    JOHN THOMPSON

--------------------------------------------------------------------------------

Name:

 

John Thompson

Title:

 

Executive Vice President & Chief Financial Officer

Dated as of September 29, 2005

 

16



--------------------------------------------------------------------------------

FORM OF EXERCISE AGREEMENT

 

Dated:                  , 200  

 

To: KANA SOFTWARE, INC.

 

The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase              shares of Common Stock covered by such
Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of, or, if the resale of such Common Stock by the undersigned is not
currently registered pursuant to an effective registration statement under the
Securities Act of 1933, as amended, by surrender of securities issued by the
Company (including a portion of the Warrant) having a market value (in the case
of a portion of this Warrant, determined in accordance with Section 11(c) of the
Warrant) equal to $            . Please issue a certificate or certificates for
such shares of Common Stock in the name of and pay any cash for any fractional
share to:

 

Name:

 

 

--------------------------------------------------------------------------------

Signature:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Note:   The above signature should correspond exactly with the name on the face
of the within Warrant.

 

and, if said number of shares of Common Stock shall not be all the shares
purchasable under the within Warrant, a new Warrant is to be issued in the name
of said undersigned covering the balance of the shares purchasable thereunder
less any fraction of a share paid in cash. By its delivery of this Exercise
Notice, the undersigned represents and warrants to the Company that it is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth hereinbelow, to:

 

Name of Assignee

--------------------------------------------------------------------------------

 

Address

--------------------------------------------------------------------------------

 

No of Shares

--------------------------------------------------------------------------------

 

, and hereby irrevocably constitutes and appoints                      as agent
and attorney-in-fact to transfer said Warrant on the books of the within-named
corporation, with full power of substitution in the premises.

 

Dated:                  , 200  

 

In the presence of:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

--------------------------------------------------------------------------------

Signature:

 

 

--------------------------------------------------------------------------------

Title of Signing Officer or Agent (if any):

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Note: The above signature should correspond exactly with the name on the face of
the within Warrant, without alteration or enlargement or any change whatsoever,
and must be guaranteed by a bank or trust company. Officers of corporations and
those acting in a fiduciary or other representative capacity should file proper
evidence of authority to assign the foregoing Warrant.